EXHIBIT 10.66

 

STRATEGIC VENDOR PLACEMENT AGREEMENT

 

This Strategic Vendor Placement Agreement (the "Agreement") is dated as of
the 15th day of May, 2015 ("Effective Date") and is made by and between ELITE
DATA SERVICES, INC. (the "Company"), a Florida corporation with its principal
place of business located at 4447 N. Central Expressway Ste 110-135 Dallas, TX
75205 and LANDS END (the "SPV"), a resort property located in Roatan, Honduras.
Hereinafter the Company and Vendor shall be referred to collectively as the
"Parties."

 

RECITALS

 

WHEREAS, the Company purchased a license to operate One Hundred and Sixty Gaming
Machines in Roatan, Honduras and seeks to enlist Lands End as a slot machine
licensee hereafter referred to as a Strategic Placement Vendor ("SPV") who will
permit gaming machines on its facility in exchange for a revenue share of the
net profits per machine as defined herein;

 

AND WHEREAS, the Company is authorized to execute a revenue-sharing agreement in
the form substantially set forth herein; and

 

AND WHEREAS, the revenue-sharing agreement shall be in substantially the
following form and is effective when executed pursuant to the municipality of
and regulatory authority of Honduras;

 

AND WHEREAS, the Company is willing to grant a sub-license subject to the terms
and conditions set out in this agreement;

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, the parties agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.01 "Accounting Principles" means US generally accepted accounting
principles.

 

Section 1.02 "Category of machines" Category of machines" means slot machines,
video poker machines, and table and counter games. Class I refers to coin or
ticket-operated slot machines, which are controlled by random-number generating
computer chips that are set to return a percentage of the amount played to the
player ("player win") and to keep a percentage for the casino ("casino win" or
"hold"). Class II shall refer to video poker machines, which involve the
programming of the video poker rules. Class III shall refer to pay tables, which
allows an element of player skill to affect the outcome of a game.

 

Section 1.03 "Currency" means, unless otherwise indicated, all dollar amounts
referred to in this Agreement are expressed in United States Dollars.



 



 1

 

  

Section 1.04 "Distributor" means any person who sells, leases, or offers or
otherwise provides, distributes, or services any slot machine or associated
equipment for use or play of slot machines in Honduras. A manufacturer may be a
distributor.

 

Section 1.05 "Designated slot machine gaming area" means the area or areas of a
facility of a slot machine licensee in which slot machine gaming may be
conducted in accordance with the provisions this Agreement.

 

Section 1.06 "Force Majure" shall mean the following events or circumstances, to
the extent that the delay or otherwise adversely affect, the performance beyond
reasonable control of the SPV, its agents and contractors, of their duties and
obligations under this Agreement, or the performance by the Company of their
respective duties under this Agreement to include: a) strikes, lockouts, labor
disputes, failure of utilities, labor shortages or explosions; b) change in
governmental requirements by any governmental authority, first effective after
the date of his Agreement, c) acts of God, tornadoes, hurricanes, floods,
sinkholes, fire and other casualties, landslides, earthquakes, epidemics,
quarantine, pestilence, and/or abnormal inclement weather; d) acts of a public
enemy, acts of war, terrorism, effects of nuclear radiation, blockades,
insurrections, riots civil disturbances or national or internal calamities; e)
any temporary restraining order, preliminary injunction or permanent injunction
or mandamus or similar order.

 

Section 1.07 "Manufacturer" means any person who manufactures, builds, rebuilds,
fabricates, assembles, produces, programs, designs, or otherwise makes
modifications to any slot machine or associated equipment for use or play of
slot machines in this state for gaming purposes. A manufacturer may be a
distributor.

 

Section 1.08 "Master licensee" shall refer to the Company who holds the license
to operate gaming machines in the designated distribution area.

 

Section 1.09 "Net Gaming revenue" is defined as slot machine revenues turnover
minus customer winnings, bonuses, gaming taxes, license and sub-license fees not
to include nonredeemable credits.

 

Section 1.10 "Nonredeemable credits" means slot machine operating credits that
cannot be redeemed for cash or any other thing of value by a slot machine,
kiosk, or the slot machine licensee and that are provided free of charge to
patrons. Such credits do not constitute "nonredeemable credits" until such time
as theyare metered as credit into a slot machine and recorded in the
facility-based monitoring system.

 

Section 1.11 "Progressive system" means a computerized system linking slot
machines in one or more licensed facilities within this jurisdiction and
offering one or more common progressive payouts based on the amounts wagered.

 

Section 1.12 "Slot machine" means any mechanical or electrical contrivance,
terminal that may or may not be capable of downloading slot games from a central
server system, machine, or other device that, upon insertion of a coin, bill,
ticket, token, or similar object or upon payment of any consideration
whatsoever, including the use of any electronic payment system except a credit
card or debit card unless authorized by the regulatory authority, is available
to play or operate, the play or operation of which, whether by reason of skill
or application of the element of chance or both, may deliver or entitle the
person or persons playing or operating the contrivance, terminal, machine, or
other device to receive cash, billets, tickets, tokens, or electronic credits to
be exchanged for cash or to receive merchandise or anything of value whatsoever,
whether the payoff is made automatically from the machine or manually. The term
includes associated equipment necessary to conduct the operation of the
contrivance, terminal, machine, or other device. Slot machines may use spinning
reels, video displays, or both.

 



 2

 

  

Section 1.13 "Slot machine facility" means the SPV's facility at which slot
machines as permitted and approved by the regulatory municipality are lawfully
offered for play.

 

Section 1.14 "Slot machine sub-licensee" means a SPV who holds a license issued
by the Company pursuant to this Agreement that authorizes such person to possess
a slot machine within its facilities and allows slot machine gaming.

 

Section 1.15 "Slot machine operator" means a person employed or contracted by
the Company to conduct slot machine gaming at that licensed facility.

 

Section 1.16 "Slot machine revenues" means the total of all cash and property,
except nonredeemable credits, received by the slot machine licensee from the
operation of slot machines less the amount of cash, cash equivalents, credits,
and prizes paid to winners of slot machine gaming.

 

Section 1.17 "Sub-Licensee" shall mean a third party operating a sub-license
acquired from the Company as the Master Licensee;

 

Section 1.18 "SVP" shall mean the Strategic Placement Vendor pursuant to the
Company's Strategic Placement Vendor Program as defined herein.

 

Section 1.19 "SPV Fees" shall mean the monthly percentage fees earned by the
Licensor from the net gaming revenue generated from the Master Licensees and
Sub-Licensees operations.

 

ARTICLE II. SUMMARY AND CONSIDERATION

 

Section 2.01 Compensation. The Company shall agree to contribute Six Percent
(6%) (the "Compensation Percentage") of its net gaming revenues identified in
and under the procedures of this Agreement, in return for which the SPV agrees
that the Company will:

 

(a)

Only share that part of its revenue arising from the use of Gaming Machines
exclusively on the SPV's property; and

 (b)

Have full authorization and authority to select and provide the Slot Machines to
the SPV with the sole authority to dictate and select the Category of Machines
and the use of a Progressive System;

 

Section 2.02 Number of Machines Granted under Sub-License. The Company agrees to
sub-license twenty-five (25) machines to be distributed at the SPV's facilities
pursuant to the terms stated in this Agreement.

 

Section 2.03 Payment Made to SPV. For the purposes of determining the payments
under this subsection, the SPV shall receive the compensation percentage as
stated in this Section Paragraph 1 payable on the amount of service and
registered machines located on the SPV's facility pursuant to this Agreement
less the:

 

(a)

"Net Win" which shall mean the total amount wagered on each electronic game of
chance, minus the total amount paid to players for winning wagers at such
machines; and

 (b)

"Taxes and Fees" which shall include the taxable value of the gaming machines,
the regulatory governmental and legal fees, and the license and sub-license fees
as stated herein.

 



 3

 

  

Section 2.04 Licensing and Sub Licensing Fees. Licensing fees must be paid at
the time of issuance of the sub-license payable at the sum of $1,000 per year or
an equivalent of 2% of the Net Gaming Revenue per month, whichever amount is
lower. This amount shall be deducted as a "pass-through" from the Net Gaming
Revenue pursuant to the terms of this Agreement, which shall not exceed 2% of
the Net Gaming Revenue per month. This Section shall have no effect on the
Governmental Fees as described herein in Section 2.06(d).

 

Section 2.05 Payment Distribution. For purposes of these payments, all
calculations of amounts due shall be based upon the previous months activity of
the gaming facility's machines. Payments due to the SPV pursuant to these terms
shall be paid no later than twenty-five (25) days after the last day of each
calendar month. Any payments due and owing from the Company in the month the SPV
is approved, or the final month the Agreement is in force, shall reflect the net
win, but only for the portion of the month the Agreement is in effect. The
Parties agree that, after the effective date hereof, the Company shall provide
gaming machines and shall make monthly payments as specified on the 5th day of
each month for the previous month's net win as stated herein.

 

Section 2.06 Term and Termination.

 

(a)

Term. The term of this Agreement shall commence on the Effective Date or the
date in which machines are delivered to the SPV (whichever is later) and shall
continue until terminated in accordance with the provisions of this Section.
Each Site License granted during the Term of this Agreement shall survive
termination of the Agreement.

 (b)

Termination by the Company. The Company may terminate this Agreement, with or
without cause, upon five (5) days written notice to the SPV and seek to transfer
and remove the sub-license from the operating facility in addition to its gaming
machines without breach of this Agreement. Reasons in which could trigger such
event, include, but are not limited to:

 



 

(i)

The SPV declares in a sworn writing that a Force Majeure Event has occurred and
the material effects of such Force Majeure Event continue in existence for more
than sixty (60) days.

 

 

 

(ii)

The SPV materially breaches any provision of this Agreement applicable to it and
fails to cure such breach within thirty (30) days after its receipt of written
notice of such breach.

 

 

 

(iii)

The SPV (i) files a voluntary petition in bankruptcy; (ii) shall have filed
against it an involuntary petition in bankruptcy which is not vacated within
thirty (30) days thereafter; (iii) makes an assignment for the benefit of
creditors; (iv) files a petition or an answer seeking an arrangement with
creditors, or takes advantage of any insolvency law to protect itself against
creditors; (v) applies for or consents to the appointment of a receiver or
trustee of all or a substantial part of its assets; or (vi) has entered against
it in any court of competent jurisdiction an order, judgment, or decree
appointing a receiver of all or a substantial part of its assets, and such
order, judgment or decree continues unstayed and in effect for any period of
thirty (30) or more consecutive days.

 

 

 

(iv)

The SPV sells or otherwise disposes of all or substantially all of its business
or assets to a third party; or control or ownership of the other Party is
transferred to a third party resulting in an assignment or other transfer of a
material right or obligation arising under this Agreement to that third party.



 



 4

 



  



 

(v)

The SPV or any of its agents is found to be cheating or stealing;

 

 

 

(vi)

The SPV or any of its agents is found to be cheating or stealing;

 

 

 

(vii)

The SPV fails to follow the Company's protocols and work with the Company's
agent for collecting pay-outs of the machines;

 

 

 

(viii)

The regulatory authority do not approve and/or retracts prior approval in the
designated slot machine gaming area as defined herein;

 

 

 

(ix)

The revenues generated at the SVP's facility are below par at the sole
discretion of the Company's Board of Directors;

 

 

 

(x)

Or any other reason that the Company so elects.

 

Section 2.07 Term and Termination.

 



 

(a)

Term. The term of this Agreement shall commence on the Effective Date or the
date in which machines are delivered to the SPV (whichever is later) and shall
continue until terminated in accordance with the provisions of this Section.
Each Site License granted during the Term of this Agreement shall survive
termination of the Agreement.

 

 

 

(b)

Termination by the Company. The Company may terminate this Agreement, with or
without cause, upon five (5) days written notice to the SPV and seek to transfer
and remove the sub-license from the operating facility in addition to its gaming
machines without breach of this Agreement. Reasons in which could trigger such
event, include, but are not limited to:



 



 

(i)

The SPV declares in a sworn writing that a Force Majeure Event has occurred and
the material effects of such Force Majeure Event continue in existence for more
than sixty (60) days.

 

 

 

(ii)

The SPV materially breaches any provision of this Agreement applicable to it and
fails to cure such breach within thirty (30) days after its receipt of written
notice of such breach.

 

 

 

(iii)

The SPV (i) files a voluntary petition in bankruptcy; (ii) shall have filed
against it an involuntary petition in bankruptcy which is not vacated within
thirty (30) days thereafter; (iii) makes an assignment for the benefit of
creditors; (iv) files a petition or an answer seeking an arrangement with
creditors, or takes advantage of any insolvency law to protect itself against
creditors; (v) applies for or consents to the appointment of a receiver or
trustee of all or a substantial part of its assets; or (vi) has entered against
it in any court of competent jurisdiction an order, judgment, or decree
appointing a receiver of all or a substantial part of its assets, and such
order, judgment or decree continues unstayed and in effect for any period of
thirty (30) or more consecutive days.



 

 5

 

  



 

(iv)

The SPV sells or otherwise disposes of all or substantially all of its business
or assets to a third party; or control or ownership of the other Party is
transferred to a third party resulting in an assignment or other transfer of a
material right or obligation arising under this Agreement to that third party.

 

 

 

(v)

The SPV or any of its agents is found to be cheating or stealing;

 

 

 

(vi)

The SPV fails to follow the Company's protocols and work with the Company's
agent for collecting pay-outs of the machines;

 

 

 

(vii)

The regulatory authority do not approve and/or retracts prior approval in the
designated slot machine gaming area as defined herein;

 

 

 

(viii)

The revenues generated at the SVP's facility are below par at the sole
discretion of the Company's Board of Directors;

 

 

 

(ix)

Or any other reason that the Company so elects.

 

 

(c)

Termination by the SPV. The SPV may not terminate this Agreement, with or
without cause for two (2) years upon the signing of this Agreement unless:

 

 

(i)

The Company (a) files a voluntary petition in bankruptcy; (b) shall have filed
against it an involuntary petition in bankruptcy which is not vacated within
thirty (30) days thereafter; (c) makes an assignment for the benefit of
creditors; (d) files a petition or an answer seeking an arrangement with
creditors, or takes advantage of any insolvency law to protect itself against
creditors; (e) applies for or consents to the appointment of a receiver or
trustee of all or a substantial part of its assets; or (f) has entered against
it in any court of competent jurisdiction an order, judgment, or decree
appointing a receiver of all or a substantial part of its assets, and such
order, judgment or decree continues unstayed and in effect for any period of
thirty (30) or more consecutive days.

 

 

 

(ii)

The Company sells or otherwise disposes of all or substantially all of its
business or assets to a third party; or control or ownership of the other Party
is transferred to a third party resulting in an assignment or other transfer of
a material right or obligation arising under this Agreement to that third party.

 

 

 

(iii)

The Company materially breaches any provision of this Agreement applicable to it
and fails to cure such breach within thirty (30) days after its receipt of
written notice of such breach.

 

 

 

(iv)

The regulatory authority does not approve and/or retracts prior approval in the
designated slot machine gaming area as defined herein.

 



 6

 



 

 

(d)

Government Approval and Legal Fees. The SPV understands and acknowledges that
the Company warrants and represents that it will proceed, upon signatures of
this Agreement, to seek governmental approvals for the SVP to become an
authorized Slot machine facility. This amount, which shall include legal fees,
shall be deducted as a "pass-through" from the Net Gaming Revenue pursuant to
the terms of this Agreement, and shall be considered a gross expense first
priority lien that shall be paid off immediately on the net proceed of gaming
revenues.

 

 

 

(e)

No Further Action. If neither party has canceled this Agreement after the term
date as defined in Article Two Paragraph 6(C), then this Agreement shall
automatically renew with the same provisions and terms as herein stated.

 

Section 2.08 Relationship of the Parties. The relationship between the Company
and SPV is that of independent contractors. Neither party, nor its agents and
employees, shall under any circumstances be deemed an agent or representative of
the other and neither shall have authority to act for and/or bind the other in
any way, or represent that it is in any way responsible for acts of the other.
This Agreement does not establish a joint venture, agency or partnership between
the parties.

 

Section 2.09 No Competition. So long as the SPV retains the Gaming Machines as a
Slot machine facility, it may not engage in any other form of agreement with any
other person or corporation to put Slot Machines on their premises. If the SPV
retains its own license or sub-license with a different distributor or
manufacturer while the terms of this Agreement are in effect, the damages shall
be equivalent to 16% of the net wins as defined here payable from the SPV's
gross profits of such gaming machines.

 

Section 2.10 Warranties and Representations by the Company to the SPV.The
Company represents and warrants to the SPV that each of the following statements
is true and accurate as of the Closing, except as otherwise indicated herein or
in the Exhibits referenced herein:

 



(a)

Organization. The Company is an organization duly organized and validly existing
under the laws of Florida in the United States of America, and has all requisite
power and authority to enter into and performs its obligations under this
Agreement.

  (b)

Adverse Agreement. The Company is not a party to any agreement, document or
instrument that has a material adverse effect on the ability of the Company to
carry out its obligations under this Agreement.

  (c)

License to Operate. The Company warrants that upon signature of this Agreement
it shall be responsible for obtaining the legal authority for the SPV to allow
Gaming Machines on its property. If in the event approval is not granted, this
Agreement shall be void and rescinded.

  (d)

Production of Machines. The Company warrants that it shall provide the specified
number of machines as stated herein to the SPV's facility.



 



 7

 



  



(e)

Routine Maintenance of Gaming Machines. The Company shall be responsible for all
routine maintenance of the gaming machines.

  (f)

Collection of Machine Revenues. The Company and/or its designated agents,
consultant, and other parties which shall be stated in Schedule One annexed
hereto shall be solely responsible for all collection of machines revenues from
the machine.

  (g)

Revenue Sharing and Accounting. The Company shall be responsible for providing
to the SPV a monthly statement with the SPV's monthly revenue sharing as
specifically defined in Article Two Paragraph 3 in conjunction with other
relevant provisions stated hereto to the SPV and shall be responsible for the
accounting that shall be available publically as represented in the Company's
quarterly financial statements and/ or provided quarterly to each SPV. This
shall not mean to replace a monthly accounting statement that shall show SPV its
shared revenues.

 

Section 2.11 Warranties and Representations by the SVP to the Company. The SVP
represents and warrants to the Company that each of the following statements is
true and accurate as of the Closing, except as otherwise indicated herein or in
the Exhibits referenced herein:

 

(a)

Organization. The SVP is an organization duly organized and validly existing
under the laws of Honduras, and has all requisite power and authority to enter
into and performs its obligations under this Agreement.

  (b)

Adverse Agreement. The SPV is not a party to any agreement, document or
instrument that has a material adverse effect on the ability of the SPV to carry
out its obligations under this Agreement.

  (c)

Security. The SPV shall be responsible for the security of the machines on its
facility property, which reasonably protect from assaults, robberies, and other
acts of vandalism. In no event shall the Company be liable for the SPV's damages
relating to any assaults or security breaches relating hereto and SPV shall hold
the Company harmless for any breaches of security.

  (d)

Utilities. The SPV shall be responsible for the utilities and providing such
utilities such as electricity of the machines operation. Failure to provide the
requisite utilities based on lack of payment of conservation shall be deemed a
breach of this Agreement with the penalty being a $100 per day fine. The cure
period as set forth in this Paragraph shall be 3 (three) days. This Paragraph in
no way should be deemed to include any reasonable event such as power outages or
electricity shorts or construction or any other reasonable event.

 

Section 2.12 Indemnification. The SVP shall hold the Company harmless for all
injuries and related claims that result from defective chairs and furnitures,
slip and fall, and other injuries that could possibly result by a gaming machine
operator when at the SVP's facility.

 

Section 2.13 Installation. At the Company's sole election may it proceed to
offer construction services for the installation of gaming machines if agreed to
by the Company and SPV. If this is negotiated, this shall be a separate
agreement and shall constitute an additional agreement in which the Company
receives such installation costs through the net proceeds at a lower percentage
discounted rate or a gross one time fee that shall be paid as a first priority
lien through the net generated revenues that are passed through or any other
arrangement the Parties both mutually agree.

 

Section 2.14 Damages to Gaming Machines. In the event that the any of the gaming
machines are damaged due to negligence, the SVP shall be responsible for its
replacement costs.



 



 8

 

  

ARTICLE III. GAMING REGULATORY CONTROLS

 

Section 3.01 General. The operation of a gaming distribution is subject to
pervasive regulation under the laws, rules and regulations of the municipality
of Honduras and the Roatan. The Company's mission is to assist in the
implementation of gaming laws by providing declarations of public policy
designed to ensure that gaming is conducted honestly, competitively and free of
criminal and corruptive elements. Since the continued growth and success of
gaming is dependent upon public confidence, gaming laws protect gaming consumers
and the viability and integrity of the gaming industry, including prevention of
cheating and fraudulent practices. Therefore, in accordance with this objective,
the SPV shall adhere to, and the Company shall be responsible to:

 

 

·

Establish and maintain responsible accounting practices and procedures that will
be subject, from time to time, to change; and

 

·

Maintain effective controls over their financial practices, including
establishment of minimum procedures for internal fiscal affairs and the
safeguarding of assets and revenues; and

 

·

Maintain systems for reliable record keeping; and

 

·

Maintain strict compliance with various laws, regulations and required minimum
internal controls pertaining to gaming; and

 

·

Make appropriate investigations to determine if there has been any violation of
laws or regulations; and

 

·

Review the character and fitness of participants in gaming operations and make
determinations regarding their suitability or qualification for licensure; and

 

·

Establish and collect fees and/or taxes; and

 

·

Collect and review reports and information submitted by participants in gaming
operations; and

 

·

Enforce gaming laws and impose disciplinary sanctions for violations, including
fines and penalties; and

 

·

Review and approve transactions, such as acquisitions or change-of-control
transactions of gaming industry participants, securities offerings and debt
transactions engaged in by such participants.

 

Section 3.02 Duties of Parties. The Parties acknowledge that each has a duty to
assist in the effective gaming controls and shall maintain a dealing of good
faith in effort to this effect.

 

ARTICLE IV. MISCELLANEOUS

 

Section 4.01 Counterparts. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes.

 

Section 4.02 Entire Agreement. The Agreement constitutes the full and complete
understanding of the Parties hereto with respect to the subject matter covered
herein and supersedes all prior oral or written understandings and agreements
with respect thereto.



 



 9

 

 

Section 4.03 Notice. Any notice or permitted hereunder shall be given in a
certified writing (unless otherwise specified herein) and shall be deemed
personally or sent by certified or registered mail, postage prepaid, or by
private courier, with written verification of delivery, or by effectively given
on the earliest of the seventh business day after deposit, postage prepaid, in
the United States Postal Service by registered or certified mail. All notices
shall be delivered:

 

If to the Company:

Elite Data Services, Inc.

4447 N. Central Expressway

Suite 110-135

Dallas, TX 75205

(972) 885-3981 (phone)

Attn: Board of Directors

Email: info@edscompanies.com

 

With copies to:

Jeffrey Stein

JMS Law Group, PLLC

98C Old Country Road #233

Plainview, NY 11803

(516) 422-6285 (phone)

Attn: Jeffrey Stein

Email: jstein@jmslg.com

 

If to SVP:

Lands End Resort

[ADDRESS RESERVED]

Chris Schroeder, Operations Manager

chris@landsendroatan.com



 



 10

 

  

Section 4.04 No Transferability. This license may not be assigned by the SVP to
anyone other than than SVP and its facility.

 

Section 4.05 Registered SVP Contact. Chris Schroder, the Operations Manager,
shall be the registered SVP contact. Notice of change may be submitted by the
SVP at any time if this contact is to change.

 



The Company

 

 

Elite Data Services, Inc.

By:

/s/ Charles Rimlinger

Name:

Charles Rimlinger

Title:

Chief Executive Officer

SVP

 

 

Lands End Resort

By:

/s/ Pablo Garcia Garcia

Name:

Pablo Garcia

Title:

General Manager



 

 

11



--------------------------------------------------------------------------------



 